ORDER

PER CURIAM.
P.M. appeals from the circuit court’s Findings of Fact, Conclusions of Law and Judgment/Order (judgment) denying her Motion to Intervene. We have reviewed the briefs of the parties and the record on appeal and conclude that the circuit court’s judgment is supported by substantial evidence. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo.banc 1976). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).